DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 03/25/2022 has been entered.  Claims 12-21 are pending in the application.  Claim 21 is withdrawn.  Claims 1-11 & 22 are cancelled.

Election/Restriction
Claim 12 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), Claim 21, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement among groups II and III as set forth in the Office action mailed on 01/25/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
A first gas cooling member in Claim 1, where the generic placeholder is member, the modifying functional language is gas cooling, and sufficient modifying structure is not provided in the claim.  The first gas cooling member is described as a heat exchanger on instant application Page 3, Line 8.
A second gas cooling member in Claim 1, where the generic placeholder is member, the modifying functional language is gas cooling, and sufficient modifying structure is not provided in the claim.  The second gas cooling member is described as a heat exchanger on instant application Page 7, Lines 23-28.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chris Cronin on 08/25/2022.
The application has been amended as follows: 
The Specification, Page 6, Lines 3-4, the sentence “Thus, the gas is cooled before being distributed to the two branches of the third line.” should read --Thus, the gas is cooled before being distributed to the two branches of thefourth line.--
The Specification, Page 6, Line 12, the term “third lines 11,12” should read --fourth 
The Specification, Page 6, Line 13, the term “third lines 11,12” should read --fourth 
The Specification, Page 7, Line 11, the term “third line 11” should read --fourth 
The Specification, Page 7, Line 15, the term “third lines 11,12” should read --fourth 
The Specification, Page 7, Line 31, the term “third lines 11,12” should read --fourth 
The Specification, Page 8, Line 25, the term “third line 11” should read --fourth 
Claim 12 should read --A centrifugal compression device for a working gas for a refrigeration machine, comprising: a plurality of centrifugal compressors forming several successive and/or parallel compression stages, the plurality of centrifugal compressors comprising first and second centrifugal compressors; a plurality of drive motors for the plurality of centrifugal compressors, the plurality of drive motors comprising first and second drive motors; and a gas circuit comprising: a first inlet line for the working gas linked to an inlet of the first centrifugal compressor for conveying the working gas into the first compressor, a second line linked to an outlet of the first centrifugal compressor and an inlet of the second centrifugal compressor to convey the working gas from the first centrifugal compressor to the second centrifugal compressor, at least one third cooling line;of each of the at least one third cooling line connected to an outlet of at least one of the plurality of centrifugal compressors, and at least one second end of each of the at least one third cooling line connected to an inlet of an associated one of the plurality of drive motors for transferring a fraction of working gas from one of the plurality of centrifugal compressors into the first and second drive motors in order to limit heating of each of the drive motors that receives the fraction of working gas, thesecond line including a first gas cooling member and two parallel branches supplying, respectively, for cooling purposes, fourth lines linking an outlet of the first drive motor and an outlet of the second drive motor to the inlet of the first centrifugal compressor to recycle working gas[[,] that was used to limit the heating of the first and second drive motorsthe working gas coming from the first and second drive motors before being returned to the first centrifugal compressor.--
Claim 14 should read --The device of Claim 13, wherein the set of control valves comprisesfirst and second control valves, each of which is positioned in a respective one of the two parallel branches.--
Claim 18 should read --The device of Claim 12, wherein the first centrifugal compressor is driven in rotation directly by the first drive motor; the second centrifugal compressor is driven in rotation directly by motor.--
Claim 19 is deleted
Claim 20 is deleted
Claim 21 is deleted

Reasons for Allowance
Claims 12-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to Claim 12, the prior art of record teaches motors which use the working fluid from the compressors they drive as a motor cooling fluid, but does not teach “the second line including a first gas cooling member and two parallel branches supplying the first and second drive motors, respectively, for cooling purposes”.  Therefore, the prior art of record fails to disclose each of the limitations of Claim 12.  The closest art of record is Bergamini (2017/0159665).  However, Bergamini describes two compressor sections immediately adjacent to each other.  It would not be obvious to modify Bergamini to add in two parallel branches between compressors 13A/13B.  It also would not be obvious to modify a gas cooling member --a heat exchanger or equivalent as required by the above 112(f) between compressors 13A/13B.  Therefore, this limitation, as claimed in Claim 12, is neither anticipated nor made obvious by the prior art of record.
Claims 13-18 depend on Claim 12, so are also allowed.
	
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776. The examiner can normally be reached Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID N BRANDT/Examiner, Art Unit 3746      

/KENNETH J HANSEN/Primary Examiner, Art Unit 3746